Exhibit 10.11
Contract of Employment for a Managing Director
By and between
Mr. Ralf Wuellner
Basteistrasse 16
01277 Dresden
Germany
(Hereinafter “Managing Director”)
And
Brooks Automation (Germany) Holding GmbH
Goeschwitzer Strasse 25
07745 Jena
Germany
(Hereinafter “Company”)
(Managing Director and Company together “the Parties”)
§1
Responsibilities and Obligations

1.   Mr. Ralf Wuellner is Managing Director of the Company; for purposes
internal to the parent company of the Company, Brooks Automation Inc. (in the
following “Brooks”), and its affiliated companies, he holds the title of “Senior
Vice President, Global Customer Operations Group (Sales and Field Service)”. The
Managing Director will be responsible for all of the sales, regional



--------------------------------------------------------------------------------



 



2

    engineering, customer support and service activities of Brooks under a
unified management structure. He will continue to function as President Europe.

The Managing Director shall represent the Company in accordance with the
statutes and the articles of incorporation as well as with the resolutions of
the shareholders. With respect to the employees of the Company, he shall
exercise rights and obligations in accordance with statutory rules.

2.   The Company may appoint further managing directors. The allocation of
responsibilities among the Managing Director and such other managing directors
shall from time to time be determined by the shareholders.   3.   The Managing
Director shall conduct the business of the Company in its best interest and in
accordance with the statutes, the articles of incorporation, a management
ordinance, if any, and the instructions of the shareholders. Upon further
notice, authorized contact for binding instructions is the President / Chief
Executive Officer of Brooks.   4.   The Managing Director is obliged to place
his entire capacity to work and all of his professional knowledge and know-how
in the service of the Company. Any unpaid or gainful side employment, honorary
offices as well as memberships in supervisory boards, advisory boards and other
mandates of such type shall require the prior written consent of the
shareholders.

§2
Term

1.   This Contract shall be in effect for an indefinite period of time.   2.  
Either Party may terminate this Contract by written notice with a notice period
of one (1) month, such notice being effective as of the end of each calendar
month.   3.   This Contract shall terminate without any notice on the expiration
of the month in which the Managing Director reaches the age required for
applicability of standard old-age pension.

Additionally, this Contract shall terminate at the end of the month, in which an
official letter is served to the Managing Director by the competent Social
Insurance Authorities, stating that the



--------------------------------------------------------------------------------



 



3

Managing Director is permanently disabled. In case corresponding pension
payments are postponed, the employment ends on the last day before the start of
the respective pension payments.
In case of death of the Managing Director or termination of this Contract under
this para. 3, the Managing Director or his heirs are not entitled to any
severance payment under this Section 2.

4.   The Managing Director’s appointment as managing director of the Company may
be cancelled in accordance with the applicable statutory provisions. The
revocation of the appointment as managing director of the Company shall be
deemed to be a termination of this Contract effective at the next possible date.
  5.   Irrespective of the Managing Director’s appointment as managing director
of the Company this Contract shall automatically terminate in the event that the
Managing Director enters into an employment agreement with the Company’s parent
company, Brooks Automation Inc., USA. In case of such termination the Managing
Director is not entitled to any severance payment under this Section 2. Para. 6.
and 7. of this Section shall not be applicable in such event.   6.   The
Managing Director shall receive a severance payment by the Company (the
“Severance”) only in the event that this Contract is terminated under the
following conditions:

  a.   Termination by the Managing Director by way of a justified and legitimate
termination for cause with or without notice along the lines of Section 626
German Civil Code (Kündigung aus wichtigem Grund) given that the reason for such
termination for cause lies with the Company and is one of the following:

  aa.   a material breach of this Agreement by the Company (“vorsätzliche oder
grob fahrlässige Vertragsverletzung”);     bb.   a diminution of the Managing
Director’s responsibilities and authority resulting in responsibilities and
authority in material respects inconsistent with the responsibilities and
authority of the role of Senior Vice President, Global Customer Operations Group
(Sales and Field Service) and Managing Director of the Company;     cc.   a
reduction of the Current Base Salary or of any material employee benefit enjoyed
by the Managing Director unless all senior executives of the Company and / or
Brooks suffer a substantially similar reduction or failure;     dd.   the
failure of the Company to obtain the assumption in writing of its obligation to
perform this Contract by any successor to all or substantially all of the assets
of the Company within 15 days after a merger, consolidation, sale of assets or
similar transaction.



--------------------------------------------------------------------------------



 



4



  b.   Termination by the Company for any reason other than

  aa.   an Important Reason. For purposes of this Contract, “Important Reason”
shall mean the occurrence of any of the following events, irrespective of such
Important Reason also constituting a justification for a termination for cause
along the lines of Section 626 German Civil Code (Kündigung aus wichtigem
Grund):

  (i)   Managing Director’s conviction of any misdemeanor involving moral
turpitude or any felony;     (ii)   fraud, embezzlement, or similar act of
dishonesty, unauthorized disclosure, attempted disclosure, use or attempted use
of confidential information; acts prejudicial to the interest or reputation of
the Company and / or Brooks; or falsification, concealment or distortion of
management information;     (iii)   material misrepresentation in connection
with the Managing Director’s application for employment with the Company;    
(iv)   conduct by the Managing Director constituting an act of moral turpitude,
or of physical violence while on duty;     (v)   Managing Director’s willful
failure or refusal to perform the duties on behalf of the Company which are
consistent with the scope and nature of the Managing Director’s
responsibilities, or otherwise to comply with a lawful directive or policy of
the Company, including without limitation, the Company’s or Brooks’ Standards of
Conduct as then in effect as published on the Company’s or Brooks’ internal
website;     (vi)   any act of gross negligence, gross corporate waste or
disloyalty by the Managing Director to the Company or the commission of any
intentional tort by the Managing Director against the Company;     (vii)  
Managing Director being found liable in any SEC or other civil or criminal
securities law action, or entering any cease and desist order with respect to
such action (regardless of whether or not he admits or denies liability); or    
(viii)   a material breach of this Contract or the agreements referenced herein
by the Managing Director;

  bb.   a person or behavior related reason along the lines of the German
Employment Protection Act (personen- oder verhaltensbedingter Grund in
entsprechender Anwendung der Grundsätze des Kündigungsschutzgesetzes, KSchG) or
    cc.   by way of a justified and legitimate termination for cause with or
without notice along the lines of Section 626 German Civil Code (Kündigung aus
wichtigem Grund).

7.   The Severance shall be in the amount of one (1) fixed annual gross salary
according to Section 3 para. 1 of this Contract and shall be payable in 12 equal
monthly installments at the end of each calendar month (First Severance Period).
The Managing Director shall also receive an amount equal

 



--------------------------------------------------------------------------------



 



5

to the unpaid portion of the Managing Director’s bonus according to Section 3
para. 2 for the fiscal year that includes the date of the termination according
to para. 6 (and to the extent earned but unpaid, for the completed fiscal year
immediately preceding the termination according to para. 6, prorated for the
number of days that the Managing Director is actually employed by the Company in
such fiscal year, and payable at the same time that payment of annual bonuses
are paid to other senior executives of the Company, as well as an amount equal
to the value of the Managing Director’s accrued but unused vacation as of the
termination according to para. 6.
The First Severance Period may be extended according to the following (the
extension hereinafter called the “Second Severance Period”):
If the Managing Director has not found a full-time comparable executive position
with another employer during the First Severance Period, the Company will extend
the monthly payments on a month to month basis until the earlier to occur of
(A) one (1) additional year (12 additional monthly payments) or (B) the date the
Managing Director secures full-time employment, in each case subject only to the
Managing Director’s obligation to inform in writing the Company’s Human
Resources Department that the Managing Director’s search for replacement
employment is ongoing and continuing in good faith and utmost but reasonable
effort. Said notice from Managing Director shall be made on the 15th of the
month commencing with the last month of the First Severance Period and monthly
thereafter as applicable. Payments to the Managing Director during the Second
Severance Period shall be reduced by the amount of income earned by the Managing
Director from employment or consulting arrangements with any other person or
business entity.

8.   Any and all payments by the Company under this Section are and shall be
specifically conditioned upon full compliance by the Managing Director with all
elements of the Employee Non-Solicitation and Proprietary Information Agreement
entered into by the Managing Director and Brooks.   9.   Any and all claims for
any payments by the Company under this Section are and shall further be
specifically under the condition precedent that in case of a termination
entitling the Managing Director to the Severance (para. 6. and 7.)

  a.   the Managing Director shall explicitly waive with immediate effect to all
other known and unknown claims resulting from all other known and unknown legal
relations existing between the Company and the Managing Director and     b.  
the Managing Director shall explicitly waive to bring an action against the
Company or Brooks with respect to the termination (by the Company), or to bring
any other action (in particular an action for payment) which is directly or
indirectly related to or raised against the termination (by the Company).





--------------------------------------------------------------------------------



 



6



10.   Unless otherwise agreed upon in before mentioned para. 6 as regards the
conditions of the Severance, the statutory provisions relating to termination
for cause shall remain unaffected.

11.   Brooks shall guarantee all obligations related to this Contract in case
the Company is not able to fulfill this contact.

§3
Remuneration

1.   The Managing Director shall receive a fixed annual gross salary in the
amount of

215,000 EURO
(in words: two hundred fifteen thousand EURO)
which shall be payable in 12 equal monthly installments at the end of each
calendar month. The appropriateness of the annual remuneration shall be reviewed
each year.

2.   In addition, the Managing Director shall be eligible to receive bonus
compensation according to the provisions of the Brooks’ Senior Management
Incentive Compensation Program. The amount of the targeted bonus compensation
shall be at the discretion of Brooks but the targeted bonus percentage will not
be inconsistent with other Senior Vice Presidents.

3.   The payment of any additional allowances, bonuses, gratuity and comparable
benefits shall be voluntary. Even repeated payments shall not create any legal
claim for the Managing Director, neither in respect to their cause or amount,
nor for the past or the future.   4.   The Company is obliged to insure the
Managing Director at the Company’s own cost by way of a group insurance
contract; the insurance shall amount to

Euro 250,000 — in case of invalidity
Euro 125,000 — in case of death.

5.   In addition the Company shall take out a world-wide health insurance for
the Managing Director to



--------------------------------------------------------------------------------



 



7

     cover potential risks during business travel.

6.   The Managing Director shall be entitled to a company vehicle in accordance
with the vehicle policy of the Company.   7.   The Company will reimburse the
Managing Director’s daughter’s international school tuition through her final
years encompassing the 2007-2009 periods.

§4
Continued Payment of Salary in case of Incapacity

1.   The Managing Director shall notify the Company without delay about illness,
and, if the illness lasts more than three calendar days, submit no later than on
the third day of illness, a medical certificate attesting to his inability to
work and the anticipated duration thereof, to the Company.       According to
German law, in the event of incapacity of the Managing Director to render his
work not caused by his own negligence the Company shall continue to pay the
Managing Director full remuneration for a maximum period of six weeks.

2.   After elapse of the six weeks’ period, the Company shall pay for a period
not exceeding 12 months, compensation amounting to the difference between
sickness benefits and monthly net salary.

3.   In case the Managing Director is not entitled to sickness benefits from
Health Insurance Funds, for purposes of calculating the additional compensation
is deemed to receive that amount of sickness benefits that corresponds to
sickness benefits which would be payable by the Local Health Insurance Funds had
the Managing Director been insured.

4.   In case the Managing Director is entitled to claim compensation for loss of
earnings from a third party for the period of his incapacity, this claim shall
be assigned to the Company to the extent that the Company continues to pay the
remuneration. The Managing Director is obliged to promptly inform the Company of
all circumstances necessary to raise the assigned claims by the Company. The
Managing Director continues to be obliged to raise such claims against third
parties.

5.   In case of death of the Managing Director, his widow and other relatives,
who were legally entitled



--------------------------------------------------------------------------------



 



8

to receive support from him during his lifetime, shall continue to receive the
contractual remuneration for the month of death as well as for six further
months. The Company is entitled to render these payments for and on behalf of
all surviving dependants to that person who is able to furnish a prima facie
evidence of his dependency within the meaning of sentence 1 of this paragraph.
In the event that no surviving dependants exist, remuneration payable for
periods up till the day of death shall be paid to the heirs of the Managing
Director.
§5
Vacation
The Managing Director is entitled to an annual vacation of 30 working days. He
shall arrange the timing of his vacation with the shareholders or the other
managing directors, if any, and shall see to it that the interests of the
Company shall not be affected.
§6
Other Benefits
The Managing Director shall be reimbursed for costs and expenses incurred during
the course of his duties and while on business travel, including costs for
travelling and accommodation of guests in accordance with the Company’s Travel
Policy. In the case where the Travel Policy does not apply, the guidelines of
the “Reisekostenordnung” shall apply. Such costs and expenses shall be accounted
for monthly.
§7
Non-Competition Clause
For the lifetime of this Contract, the Managing Director shall not directly or
indirectly assume ownership or participate in companies competing with the
Company or entertaining a business relationship to the Company.
§8
Forfeiture of Claims
Except for claims based on tort, claims resulting from this Contract may be
raised for a period of six



--------------------------------------------------------------------------------



 



9

months only following its maturity.
Claims are deemed to be raised in the event their legal basis and — if known —
their amount have been communicated in writing to the Managing Director or,
respectively, to the competent department of Brooks.
§ 9
Confidentiality

1.   The Managing Director undertakes to maintain secrecy with respect to all
business and other commercial matters and transactions which in accordance with
their nature are confidential or deemed to be confidential, of which he becomes
aware during the course of his activity. In the event of violation of this
obligation, the Company may terminate this Contract for cause. Any obligations
to render information which result from statutory provisions or internal
instructions or which are caused by factual circumstances shall remain
unaffected.

2.   Following any termination of this Contract, the Managing Director shall
immediately, completely and properly return to the Company without additional
request of the Company all properties of the Company which are still in his
possession, in particular all documents, notes, illustrations and other
materials relating to his contractual activities or to the Company’s business,
and shall upon request confirm such complete return in writing. The Managing
Director shall not make or retain any duplicates or copies of work results,
documents or data. The Managing Director shall have no retention right with
respect to the Company and its property items and documents.

§ 10
Restrictions of the Managing Director
The Managing Director is obliged to comply with restrictions in respect of
transactions and management actions which result from the articles of
incorporation of the Company, from shareholders’ resolutions and from a
management ordinance.
§ 11
Concluding Provisions



--------------------------------------------------------------------------------



 



10

1.   This Contract supersedes any other contractual agreement between the
Managing Director and the Company, in particular the Contract of Employment for
a Managing Director between the Parties, dated December 11, 2006. There are
except of the mentioned Annexes no written or oral side agreements to this
Contract.

2.   If individual provisions contained herein should be or become void or
invalid, this shall not effect the validity of the remaining contractual
provisions. The Parties shall replace the void or invalid provision by a valid
provision by which in the best possible way the economic purpose of the void or
invalid provision is attained. The same applies in case lacunae exist.

3.   Alterations and amendments to this Contract, including this clause, must be
made in writing to be legally valid

4.   Place of performance for all obligations resulting from this Contract as
well as place of jurisdiction — as far as legally permissible — shall be Jena.  
5.   Each party hereby confirms to have received one executed copy of this
Contract.

28, this March, 2008

          For the shareholder:   For Brooks Automation (Germany) Holding GmbH:
 
       
Brooks Automation
(Luxemburg) SARL
Michele P. Rayos
  /s/ Marc Diesing   /s/ Michele P. Rayos
 
 
 
 
 
 
       
Managing Director:
       
 
       
/s/ Ralf Wuellner

 
       